Citation Nr: 1539360	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-06 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right parapharyngeal space tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied service connection for a right parapharyngeal space tumor.

In July 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board is remanding the claim to the RO for the development of additional evidence.

The Veteran had treatment in 2007 for a right parapharyngeal space tumor. The tumor was surgically removed. It was diagnosed as a pleomorphic adenoma. He has indicated that he has a scar, numbness, paresthesia, and cramping in his face and jaw residual to the surgery. He is seeking service connection for the tumor and the post-surgical residuals. He reports that during service in Southwest Asia he was exposed to considerable smoke from oil fires and burn pits. He notes that pleomorphic adenomas are a slow-growing type of tumor. He contends that his tumor is related to events in service including the environmental smoke exposure.

In November 2009, B. A. M., M.D., the Chief of Surgical Services at an Air Force Base, stated:

The etiology of pleomorphic adenoma is multifactorial, but it is possible that exposure to the fumes of burning open trash pits or oil wells in the deployed environment could have contributed. Although this is a controversial topic, the long term effects of the incineration problems in OEF and OIF, or the oil field fires of both Iraq conflicts, may ultimately be linked to a variety of health problems, based on our experience with prior conflicts.

In December 2011, the Veteran had a VA medical examination. The examination report does not discuss the environmental exposures during service that the Veteran has reported. The examiner provided the opinion that it is less likely than not that the Veteran's tumor and residuals were caused by or related to a specific exposure event during his service in Southwest Asia. In explanation, the examiner noted that pleomorphic adenomas are relatively slow-growing, but stated that little is known about the origins of those neoplasms. 

In the July 2015 Board hearing, the Veteran reported that he spent six months on a ship 100 yards off the shore of Iraq, and was exposed regularly and persistently to black smoke from oil fires and burn pits. He related that the smoke made it necessary to hose off the ship every other day to wash off black soot and residue. He indicated that he understood that the tumor he had is a slow-growing type. He contended that the extent of the environmental smoke exposure, and the slow-growing type and respiratory-area location of the tumor, make it reasonably likely that the tumor is causally connected to his service.

The assembled evidence leaves significant unanswered questions. Dr. M. and the 2011 VA examiner came to different conclusions about the likelihood that the exposures in service are connected to the development of the tumor. They also had different views of the causation of pleomorphic adenoma. The VA examination report leaves unclear the type and extent of exposure the VA examiner considered, and the Veteran provided additional description of the exposure in his 2015 Board hearing. In addition, the Veteran had considerable pharyngeal and other respiratory symptomatology during service, but no clinician has considered the likelihood of a relationship between that symptomatology and the slow-growing parapharyngeal area tumor found after service. The Board is remanding the claim for a new VA examination with file review and opinion addressing these questions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination, by an ear, nose, and throat (ENT) specialist, to address the likely etiology of the Veteran's right parapharyngeal space pleomorphic adenoma that was diagnosed and excised in 2007. Provide the Veteran's claim file to the examiner for review. Ask the examiner to review the claims file, obtain history from the Veteran, and examine the Veteran. Ask the examiner to consider the pharyngeal and other respiratory symptomatology noted in the Veteran's service treatment records, and the oil fire and burn pit smoke exposure that the Veteran has reported. Ask the examiner to review and consider medical knowledge as to the growth rate and the causal factors of pleomorphic adenomas.

Based on consideration of the above factors, ask the examiner to provide opinion as to whether it is at least as likely as not (a least a 50 percent likelihood) that the Veteran's parapharyngeal space pleomorphic adenoma (a) was present during active military service or (b) is causally related to chronic or recurrent respiratory illnesses during service and/or prolonged exposure during to smoke from environmental fires. Ask the examiner to provide clear, detailed, and thorough explanation of the conclusions reached.

3. Thereafter, review the expanded record and reconsider the remanded claim. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



